 Case 5:19-cv-01546-JGB-SHK Document 81-4 Filed 03/24/20 Page 1 of 4 Page ID #:795



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Maureen A. Sweeney

21
     U.S. IMMIGRATION AND CUSTOMS                  Date: March 24, 2020
22   ENFORCEMENT, et al.,
23
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-4 Filed 03/24/20 Page 2 of 4 Page ID #:796



 1 William F. Alderman (CA Bar 47381)          Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                        mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)               ORRICK, HERRINGTON &
   jrouthier@orrick.com                        SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                        777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                               Suite 3200
                                               Los Angeles, CA 90017
 5 San Francisco, CA 94105                     Tel: (213) 629-2020
   Tel: (415) 773-5700                         Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                               Leigh Coutoumanos**
 7 Michael W. Johnson**                        lcoutoumanos@willkie.com
   mjohnson1@willkie.com                       WILLKIE FARR &
 8 Dania Bardavid**                            GALLAGHER LLP
   dbardavid@willkie.com                       1875 K Street NW, Suite 100
 9 Jessica Blanton**                           Washington, DC 20006
   jblanton@willkie.com                        Tel: (202) 303-1000
10 Joseph Bretschneider**                      Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                              Shalini Goel Agarwal
12 GALLAGHER LLP                               (CA Bar 254540)
   787 Seventh Avenue                          shalini.agarwal@splcenter.org
13 New York, NY 10019                          SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                         CENTER
14 Fax: (212) 728-8111                         106 East College Avenue
                                               Suite 1010
15 Maia Fleischman*                            Tallahassee, FL 32301
   maia.fleischman@splcenter.org               Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                        Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                  Maria del Pilar Gonzalez Morales
18 Suite 3750                                  (CA Bar 308550)
   Miami, FL 33131                             pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                         CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                         AND ENFORCEMENT CENTER
20                                             1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                     Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                  Tel: (805) 813-8896
   DISABILITY RIGHTS                           Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
 Case 5:19-cv-01546-JGB-SHK Document 81-4 Filed 03/24/20 Page 3 of 4 Page ID #:797



 1                       DECLARATION OF MAUREEN A. SWEENEY, ESQ.
 2
     I, Maureen A. Sweeney, hereby declare:
 3
        1. I am a Law School Professor at the University of Maryland Carey School of Law, where
 4         I have taught Immigration Law, the Immigration Clinic, and other courses for sixteen
           years. I am also an attorney licensed to practice law in the state of Maryland. Prior to
 5         my work at the university, I practiced immigration law at Catholic Charities Immigration
 6         Legal Services and Lutheran Immigration and Refugee Services in Baltimore. My
           scholarly and practice areas of specialization are in immigration removal litigation, with
 7         particular specialty in the areas of asylum and the immigration consequences of criminal
           convictions. My curriculum vitae is attached as Exhibit A.
 8
        2. The Immigration and Nationality Act (INA) gives Immigration Customs Enforcement
 9         (ICE) the authority to exercise broad discretion over the decision of whether and on what
10         conditions to detain an individual who is in removal proceedings before the Immigration
           Court or is awaiting removal. See, e.g., 8 U.S.C. §1226(a) (providing for discretionary
11         detention allowing for release on bond or on conditional parole); 8 U.S.C.
           §1182(d)(5)(A) (providing for parole of inadmissible individuals “on a case-by-case basis
12         for urgent humanitarian reasons or significant public benefit”). Federal regulations
           provide that:
13
14                  [t]he authority of the Secretary [of Homeland Security] to continue an alien in
                   custody or grant parole under section 212(d)(5)(A) of the [INA] shall be exercised
15                 by [a range of ICE and Customs and Border Protection officers]. The Secretary or
                   his designees may invoke, in the exercise of discretion, the authority under section
16                 212(d)(5)(A) of the Act.”).
17
            8 C.F.R. §212.5(a). In exercising this discretion, ICE agents have historically considered
18          a broad range of factors, including an individual’s health, their potential for legal relief,
            their family and other ties to the community, their criminal history and even the
19          availability of detention capacity. See 8 C.F.R. §212.5(b) (providing for case-by-case
            parole determinations for individuals who, among other things, “have serious medical
20          conditions in which continued detention would not be appropriate” or whose continued
21          detention would not be in the public interest).

22      3. The INA also provides for what is commonly known as “mandatory” detention for
           individuals with a history of certain criminal convictions. See 8 U.S.C. §1226(c)(1).
23         Despite the nominally “mandatory” nature of this detention, however, ICE has always, in
           fact, exercised discretion over individuals in this category, even if rarely exercising that
24         discretion to release individuals.
25
        4. By way of but one example, several years ago, our clinic represented a client who was
26         subject to “mandatory” detention under 8 U.S.C. §1226(c)(1) because of a theft
           conviction from many years prior. ICE agents detained our client when he appeared at
27         his master calendar hearing, informing him and us that the client was subject to
28
  Case 5:19-cv-01546-JGB-SHK Document 81-4 Filed 03/24/20 Page 4 of 4 Page ID #:798



 1                 mandatory detention. Our client did, in fact, fall within the terms of §1226(c), but after
 2                 they detained him, ICE agents chose to exercise their discretion to release him for
                   medical reasons. Our client suffered from a number of medical conditions, including high
 3                 blood pressure, heart conditions, and depression, and he did not have any of his
                   medications with him when he was detained. We provided the ICE agents with proof of
 4                 these conditions, and our client, for his part, made it clear that he would refuse to take
                   medication that had not been prescribed by his doctors. When the agents realized the
 5                 seriousness of our client’s medical conditions and the risk created by his detention, they
 6                 decided to release him that same day on his own recognizance.

 7          5. This case constituted an example exercise of the discretion that ICE clearly has – and has
               exercised historically – to release individuals for urgent medical reasons, even when they
 8             fall within the terms of the “mandatory” detention provision. Nothing has changed in the
               statute or regulations to alter this authority since the day our client was detained and
 9             released. ICE has this authority to this day.
10
            6. Based on my legal scholarship as an expert in immigration law, as well as my experience
11             as an immigration practitioner, it is soundly within ICE’s authority to release individuals
               from detention based on, among other things, medical conditions that cannot be
12             adequately managed in a custodial setting. In such cases, ICE retains jurisdiction over the
               prosecution of immigration proceedings and the enforcement of removal orders but
13
               adjudication occurs in non-detained settings, allowing individuals to shelter in place with
14             family, friends, or service providers able to provide for their needs.

15 I, Maureen A. Sweeney, swear under the penalty of perjury pursuant to 28 U.S.C. § 1746, that
     the foregoing declaration is true and correct to the best of my knowledge and belief.
16
17 Executed on this 23rd day in March, 2020 at Baltimore, Maryland.
18
19   ____________________________________________________________________

     Maureen A. Sweeney, Esq.
20
21
22
23
24
25
26
27
28
